Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Bradley on 8/6/2021.

The application has been amended as follows: 



IN THE CLAIMS:



1-20.   (Canceled)


combining cannabis oil, turmeric rhizome oil, and ginseng oil in a liquid capsule to produce a cannabis, ginseng and turmeric rhizome oil blend in a liquid capsule, where there is less than 4 ppm of tetrahydrocannabinol in the oil blend.

22.       (New) The method of claim 21, wherein said rhizome oil and ginseng oil are from organically grown plants. 

23.       (New) The method of claim 21, wherein the oil blend is 2.5 mg/ml– 20 mg / ml of cannabis oil, at least 250 mg/ml of rhizome oil, and at least 20 mg/ml of ginseng oil.

24.       (New) The method of claim 21, wherein the liquid capsule consists essentially of approximately 1 ml of the oil blend of claim 21.   

25.      (New) The method of claim 21, further consisting essentially of,  
diluting the oil blend to 1/8 of its original concentration in a liquid emulsion; and
fortifying the emulsion diluted oil blend with vitamins and minerals.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is CN 105288073 A which teaches “fructus cannabis” and capsule but not “liquid capsule” and not “ginseng” or “tumeric rhizome oil blend”. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655